      Case 4:20-cv-00018-MWB Document 20 Filed 06/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

M.W., a minor, by RYAN WAGNER              No. 4:20-CV-00018
and WHITNEY BROSCIOUS, his
parents,                                   (Judge Brann)

            Plaintiffs,

      v.

SHIKELLAMY SCHOOL DISTRICT,

           Defendant.

                                   ORDER

     AND NOW, this 16th day of June 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion to Dismiss, Doc. 16, is DENIED.

     2.    Defendant’s answer to the complaint is due no later than June 30,

           2020.



                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
